ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of any patents granted on U.S. Application Nos. 17/262,726; 17/262,828; and 17/262,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  For the purposes of appeal, the corresponding obviousness-type double patenting rejections in view of each of the aforementioned applications would be withdrawn.  

Response to Amendment
Applicant's proposed amendments filed November 10, 2021 will not be entered because they raise new issues which will require further consideration and search.  The newly presented limitation in independent Claims 1 and 2 setting forth a specific 

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered because:
A) Applicant’s argument that the outstanding rejections under 35 U.S.C. 112 has been obviated are moot.  While the proposed amendments to the claims do appear to overcome these rejections, they have not been entered for the reasons detailed in the previous section.
B) Applicant’s argument that the proposed amendments to Claims 1 and 2 obviate the outstanding rejections under 35 U.S.C. 102 and 103 are also moot because the proposed amendments to the claims have not been entered.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764